Citation Nr: 1526478	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-44 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the Appellant is entitled to retroactive payments as the Veteran's dependent spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to July 1972.  The Veteran died in May 2009.  The Appellant is the Veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in October 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the October 2009 rating decision, the issue considered was characterized as entitlement to retroactive benefits.  The August 2010 statement of the case (SOC) also considered whether the Appellant was entitled to benefits as a dependent, however the RO characterized the issue in the SOC as pertaining to accrued benefits.  As the Appellant has clearly stated her wish for retroactive benefits as a dependent, the Board has recharacterized the issue again to best describe the benefits sought.  

The Appellant was scheduled for a videoconference hearing before a Veterans Law Judge in September 2011.  In an August 2011 statement, the Appellant withdrew her request for a hearing and asked the Board to proceed with adjudication.  


FINDINGS OF FACT

1.  The Veteran's total combined disability rating was 30 percent or higher from April 6, 1990, rendering him eligible for additional benefits for dependents on this date.

2.  The Veteran was informed in an August 1991 letter that he was being awarded monthly compensation as a single Veteran with no dependents, that notification letter included a VA Form 21-686c for the Veteran to complete to verify his current marital status.  The claims file does not demonstrate that the Veteran responded to the August 1991 request.

3.  The Veteran was again informed that he was receiving benefits as a single Veteran without dependents in an April 2000 letter.  The Veteran is not shown to have responded to that correspondence.


CONCLUSION OF LAW

The criteria for a retroactive grant of additional compensation benefits for dependents have not been met.  38 U.S.C.A. §§ 1155, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.400, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2014).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case. 

As will be discussed, the facts are not in dispute; instead, the resolution of the claim is wholly dependent on interpretation of the applicable law and regulations.  VCAA is therefore not applicable and need not be addressed in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

The Appellant contends that she is entitled to retroactive benefits as a dependent spouse of the Veteran because he was awarded disability benefits as a single person despite the fact that he was married.  The Appellant has also suggested that the Veteran did, in fact, complete a form verifying her as his spouse.  The claims file includes the Veteran's December 1954 marriage license.

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  

Generally, the effective date of an award of increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of effective date of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  

The effective date for the award of additional compensation for a dependent is the latest of the following dates: 

(1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of the veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise. (ii) Date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) Date the dependency arises; (3) Effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).

The Veteran's rating for service-connected disability was 10 percent from August 1, 1972 to April 5, 1990.  Effective April 6, 1990, the Veteran had a combined disability rating of 60 percent; therefore, the threshold criteria for basic entitlement to additional payment for dependents were met from April 6, 1990.  38 U.S.C.A. § 1115.

The claims file includes an August 1991 notification letter which details the Veteran's monthly benefits following the award of increased ratings.  The letter noted that the Veteran was being paid at the rate for a Veteran with no dependents.  The letter stated "to pay additional benefits for dependents from the earliest possible date, we need for you to complete and return the enclosed VA Form 21-686 verifying your current marital status."  The claims file does not include any documentation demonstrating that the Veteran responded to this request.

Following an award of increased disability ratings, in April 2000, the Veteran was again notified that he was being paid as a single Veteran with no dependents.  The Veteran is not shown to have responded to this correspondence.

In her September 2010 substantive appeal form, the Appellant noted that she was the Veteran's spouse for 54 years.  She stated that documents from the VA with the attached 21-686 form were missing and there were remains of a staple hole.  She stated that it was her belief that the Veteran mailed this form to the VA.  

The evidence clearly demonstrates that the Veteran married the Appellant in December 1954 and there is no evidence of any separation or divorce.  Regrettably, however, there is no evidence in the claims file which demonstrates that the Veteran informed the RO of the Appellant's dependent status once he became eligible to receive dependent benefits.

As noted above, in this case, dependency is established based on the latest of three possible dates, the date of the Veteran's marriage if the evidence of the event is received within a year of that marriage, the date notice is received of the dependent's existence if received within a year of VA's request, or the date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of the rating action.  38 C.F.R. § 3.401(b).  

Here, the Veteran was first eligible to receive an additional monetary sum for a dependent once his disability rating reached 30 percent, in April 1990.  Thus, had the Veteran notified the RO of his marriage within a year of that date, dependency would have been established.  Similarly, the Veteran would have received dependency benefits any time thereafter had he notified the RO of his spouse.  Further, as the Veteran became eligible for dependent's benefits decades after his marriage, the RO was not notified of the marriage within a year of that marriage.  Thus, as the Veteran did not notify the RO of his marriage, dependency was not established.

The Board is cognizant of the Appellant's argument that the Veteran did, indeed send VA notice of his marriage, however, there is a "presumption of regularity" that mail is marked as received, and then entered into the record.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307 (1999).  Thus, it is presumed that the mail is properly delivered, and an Appellant's statement alone is not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Id.  Thus, the Appellant's stated belief that her husband notified the VA of his marriage alone, without any evidence supporting this assertion in the claims file, is insufficient to demonstrate such notification.

The evidence does not indicate that the Veteran did, at any time after his eligibility for dependents benefits, inform VA of his marriage, despite the RO's request of such information.  

The Board is truly sympathetic to the Appellant's claim and regrets that retroactive benefits may not be awarded seemingly through no fault of her own.  However, the Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)


ORDER

Entitlement to retroactive payments as the Veteran's dependent spouse is denied.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


